      1:19-cv-03136-MGL-SVH          Date Filed 09/24/20     Entry Number 22          Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                   AIKEN DIVISION

DAVID KENNETH BURGESS, as Personal                §
Representative of the Estate of Dylan Cyle        §
Burgess,                                          §
                      Plaintiff,                  §
                                                  §
vs.                                               §    CIVIL ACTION 1:19-3136-MGL-SVH
                                                  §
ANDERSON COUNTY DETENTION                         §
CENTER, ANDERSON COUNTY                           §
SHERIFF’S OFFICE, SHERIFF JOHN                    §
SKIPPER, DEPUTY FERGUSON,                         §
DEPUTY SINGLETON, and JOHN                        §
DOES 1 TO 5,                                      §
                       Defendants.                §

               ORDER DENYING DEFENDANTS’ MOTION TO DISMISS
            AND REMANDING THE MATTER TO THE MAGISTRATE JUDGE

         Dylan Cyle Burgess (Dylan), through counsel, filed this lawsuit against Defendants

Anderson County Detention Center (ACDC), Anderson County Sheriff’s Office, Sheriff John

Skipper, Deputy Ferguson, Deputy Singleton, and John Does 1 to 5, alleging several state law causes

of action and violations of his constitutional rights. After Dylan’s death on March 1, 2020, the

Anderson County Probate Court appointed David Kenneth Burgess, father of the deceased, as the

Personal Representative of his estate. Thus, in accordance with Fed. R. Civ. P. 25, David Kenneth

Burgess (Burgess) is substituted in place of Dylan as the plaintiff in this action.

         The Court has federal question jurisdiction over the constitutional claims under 28 U.S.C.

§ 1331, and supplemental jurisdiction over the state claims under 28 U.S.C. § 1367.
   1:19-cv-03136-MGL-SVH           Date Filed 09/24/20      Entry Number 22        Page 2 of 5




       The matter is before the Court for review of the Report and Recommendation (Report) of the

United States Magistrate Judge suggesting the motion to dismiss filed by all of the defendants,

except John Does 1-5, (collectively, Defendants), should be granted. The Report was made in

accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on January 21, 2020, Burgess filed his objections on

February 4, 2020, and Defendants filed their reply to Burgess’s objections on February 6, 2020.

       The Magistrate Judge provided the following factual background of this case in the Report:

               On April 13, 2016, [Dylan] was arrested and incarcerated in [ACDC].
               When booked into ACDC, he informed the intake officer he was gay.
               On June 7, 2016, Clyde Edwards Clemons, an inmate awaiting
               disposition of charges of a sexually violent act, was placed in
               [Dylan’s] cell. On June 8, 2016, as the lights went out around 10:30
               p.m., Clemons demanded to have sex with [Dylan] and threatened he
               would “take it if it was not given.” Clemons pushed [Dylan] against
               the bars and threatened him if he said anything. When [Dylan] began
               screaming, Clemons pushed him over the bed and sexually assaulted
               him. The following night, Clemons violated [Dylan] in a similar
               manner. In both instances, Clemons threatened [Dylan] with physical
               harm should he report the sexual assault.

               Although [Dylan] went to the nurse, he did not reveal that he had
               been sexually assaulted. On Friday, June 10, 2016, [Dylan] reported
               to . . . Ferguson that Clemons had sexually assaulted him, and
               Ferguson stated he would look into it. On the evening of June 10,
               2016, Clemons asked [Dylan] to submit to him again, but he used

                                                 2
   1:19-cv-03136-MGL-SVH             Date Filed 09/24/20       Entry Number 22         Page 3 of 5




                no force when [Dylan] declined. On June 11, 2016, [Dylan] reported
                the rapes to . . . Singleton, who assured him that he would “look into
                the situation.” [Dylan] remained in a cell with Clemons until June
                16, 2016.

Report at 2-3 (citations omitted).

        Dylan filed this action in the Anderson County Court of Common Pleas on June 11, 2019,

after which Defendants removed it to this Court. In the Report, the Magistrate Judge advises the

Court that Dylan “knew or should have known he had a claim by June 8, 2016[,]” id. at 5, which is

three years and three days before he filed his lawsuit. Consequently, the Magistrate Judge suggests

the Court dismiss Burgess’s constitutional claims as being barred by the 42 U.S.C. § 1983 three year

statute of limitations. She further recommends the Court ought to dismiss Burgess’s state claims

as being beyond the two year statute of limitations as set forth in the South Carolina Tort Claims

Act, S.C. Code Ann. §15-78-110. Burgess objects only to the dismissal of his constitutional claims.

        Specially, Burgess “objects to the Magistrate Judge’s opinion that the accrual of the

limitation period is based on the date the person knew, or should, by exercise of reasonable diligence

know, that he had a claim.” Objections at 6. Burgess maintains the constitutional “violation started

when [Dylan and Clemons] were placed together; continued with the rapes on the 8th and 9th; was

accentuated with notice to Ferguson and Singleton on the 10th and 11th; and, culminated with

greater than four . . . days of threats, innuendo, physical sickness, mental debilitation and the refusal

to act by ACDC, which ended on June 16, 2016.” Id. “Therefore,” according to Burgess, “the

[continuing] violation doctrine applies in this case, the accrual period for the statute of limitations

is on June 16, 2016; or, when Plaintiff was released from ACDC, as this is the period when

discriminatory acts against him ended.” Id. Defendants fail to address Burgess’s continuing

violation argument in their reply to Burgess’s objections.

        In the context of a Section 1983 case concerning deliberate indifference to medical needs,

the Fourth Circuit held that “a prisoner may allege a continuing violation under Section 1983 by

                                                   3
   1:19-cv-03136-MGL-SVH            Date Filed 09/24/20       Entry Number 22        Page 4 of 5




identifying a series of acts or omissions that demonstrate deliberate indifference to a serious,

ongoing medical need.” DePaola v. Clarke, 884 F.3d 481, 487 (4th Cir. 2018). “The statute of

limitations does not begin to run on such a claim for a continuing violation of a prisoner’s Eighth

Amendment rights until the date, if any, on which adequate treatment was provided.” Id. “A

plaintiff’s claim of a continuing violation may extend back to the time at which the prison officials

first learned of the serious medical need and unreasonably failed to act.” Id.

       The Court is unaware of any reason this same principle of law would not apply to Burgess’s

Section 1983 failure to protect/deliberate indifference claim. Applying these principles to the facts

of this case, Burgess “allege[s] a continuing violation under Section 1983 by identifying a series of

acts or omissions that [arguably] demonstrate deliberate indifference to[,]” id., protecting him from

Clemons. “The statute of limitations does not begin to run on such a claim for a continuing violation

of [Burgess’s] Eighth Amendment rights until[,]” id., June 16, 2016, the date Burgess was released

from prison such that Defendants no longer had a duty to protect him. Burgess’s “claim of a

continuing violation may extend back to the time at which the prison officials first learned of [their

need to protect Burgess] and unreasonably failed to act.” Id.

       Thus, at this stage of the proceedings, applying the continuing violation doctrine, it appears

Burgess’s Section 1983 failure to protect claim is timely. As such, the Court will deny Defendants’

motion to dismiss and remand this matter to the Magistrate Judge for additional proceedings.

       The Court hastens to add that this remand is by no means a result of any error on behalf of

the learned Magistrate Judge. Instead, Burgess failed to adequately develop his continuing violation

argument until he filed his objections with this Court. See Clement v. Spartanburg Steel Products,

Inc., Civ. Action No. 7:19-666-MGL-KFM, 2020 WL 702751, *1-2 (D.S.C. 2020) (holding that, in

a case in which the Magistrate Judge has filed a Report and Recommendation, the district court

should consider matters raised for the first time in a party’s objections).


                                                  4
   1:19-cv-03136-MGL-SVH           Date Filed 09/24/20      Entry Number 22         Page 5 of 5




       After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court sustains Burgess’s objections. Therefore, Defendants’ motion to dismiss is

DENIED and this matter is REMANDED to the Magistrate Judge for further proceedings.

       IT IS SO ORDERED.

       Signed this 24th day of September, 2020, in Columbia, South Carolina.


                                                 s/ Mary Geiger Lewis
                                                 MARY GEIGER LEWIS
                                                 UNITED STATES DISTRICT JUDGE




                                                 5
